Dismissed and Opinion Filed June 15, 2015




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-15-00116-CV

         LAW OFFICE OF SHERIN THAWER & ASSOCIATES, P.C., Appellant
                                  V.
                  CORT FURNITURE RENTAL, INC., Appellee

                      On Appeal from the 162nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-14-04274

                             MEMORANDUM OPINION
             Before Chief Justice Wright, Justice Lang-Miers, and Justice Stoddart
                               Opinion by Chief Justice Wright
       The filing fee, docketing statement, and clerk’s record in this case are past due. By

postcard dated January 28, 2015, we notified appellant the $195 filing fee was due. We directed

appellant to remit the filing fee within ten days and expressly cautioned appellant that failure to

do so would result in dismissal of the appeal. Also by postcard dated January 28, 2015, we

notified appellant the docketing statement had not been filed in this case. We directed appellant

to file the docketing statement within ten days. We cautioned appellant that failure to do so

might result in dismissal of this appeal. By letter dated March 23, 2015, we informed appellant

the clerk’s record had not been filed because appellant had not paid for or made arrangements to

pay for the clerk’s record.     We directed appellant to provide verification of payment or

arrangements to pay for the clerk’s record or written documentation that appellant had been
found to be entitled to proceed without payment of costs. We cautioned appellant that failure to

do so would result in the dismissal of this appeal without further notice. To date, appellant has

not paid the filing fee, filed the docketing statement, provided the required documentation, or

otherwise corresponded with the Court regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 5; 37.3(b); 42.3(b), (c).




150116F.P05                                          /Carolyn Wright/
                                                     CAROLYN WRIGHT
                                                     CHIEF JUSTICE




                                               –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

LAW OFFICE OF SHERIN THAWER &                      On Appeal from the 162nd Judicial District
ASSOCIATES, P.C., Appellant                        Court, Dallas County, Texas
                                                   Trial Court Cause No. DC-14-04274.
No. 05-15-00116-CV        V.                       Opinion delivered by Chief Justice Wright.
                                                   Justices Lang-Miers and Stoddart
CORT FURNITURE RENTAL, INC.,                       participating.
Appellee

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

        It is ORDERED that appellee CORT FURNITURE RENTAL, INC. recover its costs of
this appeal from appellant LAW OFFICE OF SHERIN THAWER & ASSOCIATES, P.C.


Judgment entered June 15, 2015.




                                             –3–